DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of typo: “reverse-direction scatter parameter S21” in paragraph [0010] line 6. It appears “S21” should be “S12” because: 1) [0117] lines 11-12 and 2) “S12” is used in paragraph [0011] line 5. Appropriate correction is required.



Claim Objections
Claim 9 objected to because of typo: “respective input control signals” in line 2. It appears it should be “respective input control signal”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the input" in line 4.  There is insufficient antecedent basis for this limitation in the claim because there are “a plurality of inputs” and “each input of the plurality of inputs” defined in claim 1 and “respective input control signals” defined in claim 9. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the respective input control signal”. Appropriate clarification is required.

Claim 10 recites the limitation "each respective input" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim because there is no “respective input” defined. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the respective input control signal”. Appropriate clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4-9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (V. Jain, F. Tzeng, L. Zhou and P. Heydari, "A Single-Chip Dual-Band 22–29-GHz/77–81-GHz BiCMOS Transceiver for Automotive Radars," in IEEE Journal of Solid-State Circuits, vol. 44, no. 12, pp. 3469-3485, Dec. 2009, doi: 10.1109/JSSC.2009.2032583, hereafter Jain).
Regarding claim 1, Jain discloses that a radar sensing system for a vehicle (page 3470 lines 2-3 below “II. AUTOMOTIVE RADRA SPECTRA”, automotive, radar), the radar sensing system comprising: 
a transmitter configured for installation and use in a vehicle, and configured to transmit radio signals (Fig.3, transceiver; page 3471 line 11 below Fig.3 on left, transmitter; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors, mounted, vehicle; page 3470 line 15 below Fig.2, transmitted); 
a receiver configured for installation and use in the vehicle, and configured to receive radio signals that include the transmitted radio signals transmitted by the transmitter and reflected from objects in an environment [Fig.3, transceiver; page 3471 line 11 below Fig.3 on left, receiver; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors, mounted, vehicle; page 3472 line 18, receive antenna; A person of ordinary skill knows that receive antenna receives any signals that falls within the frequency range of the receive antenna, which obviously include the transmitted radio signals transmitted by the transmitter (if there is a leak directly from transmit antenna to receive antenna) and reflected from objects in an environment (if there is an object in radar coverage area). It is likely the claimed feature not of innovation but of ordinary skill.]; 
wherein the receiver comprises a plurality of inputs and a plurality of low noise amplifiers (LNAs), wherein each input of the plurality of inputs is communicatively coupled to a corresponding LNA of the plurality of LNAs [Fig.4(a), two inputs (RF24 and RF79), two LNAs, (transistors on left side of T3), 
wherein the plurality of LNAs are co-located, and wherein respective outputs of the plurality of LNAs are directly coupled together at a connection point (Fig.4(b), two LNAs co-located up and down, outputs of LNAs are connected at connection point of T3 and T4).

Regarding claim 4, which depends on claim 1, Jain discloses that the radar sensing system further comprising 
a plurality of inductive-matching networks, wherein the plurality of inductive-matching networks is positioned between the plurality of inputs and the plurality of LNAs such that each input of the plurality of inputs is communicatively coupled to a corresponding LNA of the plurality of LNAs via a corresponding inductive-matching network of the plurality of inductive-matching networks [Fig.4(a) L21 between input RF24 and transistor(which is for the LNA on right), T11 between input RF79 and transistor(which is for LNA on left); page 3472 lines 8-9 (T11, 25pH for inductive, matching), 13 (L21, inductance)].

Regarding claim 5, which depends on claims 1, and 4, Jain disclose that the radar sensing system further comprising 
another inductive- matching network directly coupled to the connection point (Fig.4(a) circuit, including C3, C4, L3, above the connection point of T3 and T4).

Regarding claim 6, which depends on claims 1, and 4-5, Jain disclose that in the radar sensing system,


Regarding claim 7, which depends on claims 1, and 4-5, Jain disclose that in the radar sensing system,
the another inductive-matching network is arranged adjacent to the plurality of LNAs [Fig.4(b), circuit between (T3 and T4) and RFout at middle part of right half side is adjacent to the two LNAs, which is on top and on bottom of left half side].

Regarding claim 8, which depends on claims 1, and 4-5, Jain disclose that in the radar sensing system,
the plurality of inductive-matching networks, the LNAs, and the another inductive- matching network are arranged symmetrically with respect to the connection point (Fig.4(b), symmetrically arranged).

Regarding claim 9, which depends on claim 1, Jain discloses that in the radar sensing system,
each LNA of the plurality of LNAs is individually activated and deactivated as defined by respective input control signal (Fig.4(b), RF24 and RF79 are activated separately), wherein a deactivated LNA has both forward-direction scattering parameter S21 and reverse- direction scattering parameter S12 (LNA always has both of the parameters) minimized such that the respective input control signal coupled to the deactivated LNA is isolated from other inputs (page 3474 lines 4-6 below Fig.7 on left, high cross-band isolation).

Regarding claim 12, which depends on claim 1, Jain discloses that in the radar sensing system,
.



Claims 2-3 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claim 1 above, and further in view of Kishigami (U.S. Patent No. 2017/0212213, hereafter Kishigami).
Regarding claim 2, which depends on claim 1, Jain does not disclose antenna output as LNA input. In the same field of endeavor, Kishigami discloses that in the radar sensing system,
each input of the plurality of inputs is an antenna output (Fig.1 item 202 output to item 204; [0035] line 4, reception antenna; [0090] line 1, amplifier).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of receiver antenna to input of LNA. Doing so would amplify received signal to a certain level before doing frequency converting unit, as recognized by Kishigami ([0090] lines 1-3), for the benefit to amplify signal without adding any noise.

Regarding claim 3, which depends on claim 1, Jain does not disclose antenna output as LNA input. In the same field of endeavor, Kishigami discloses that in the radar sensing system,
each LNA of the plurality of LNAs is an active gain stage ([0088] lines 1-2, each antenna, a reception RF unit; [0090] lines 1-2, amplifier, each, reception antenna).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of 


Regarding claim 13, Jain discloses that a radar sensing system for a vehicle, the radar sensing system comprising: 
a plurality of transmitters configured for installation and use in a vehicle, and configured to transmit radio signals (Fig.3, two PAs for transmitting signals, transceiver; page 3471 line 11 below Fig.3 on left, transmitter; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors for a plurality of transceivers, mounted, vehicle; page 3470 line 15 below Fig.2, transmitted); 
a plurality of receivers configured for installation and use in the vehicle, and configured to receive radio signals that include the transmitted radio signals transmitted by the transmitters and reflected from objects in an environment [Fig.3 dual-band LNA, transceiver; page 3471 line 11 below Fig.3 on left, receiver; page 3469 lines 8-10 below “I. INTRODUCTION” on left, automotive radar sensors, mounted, vehicle; page 3472 line 18, receive antenna; A person of ordinary skill know that receive antenna receives any signals that falls within the frequency range of the receive antenna, which obviously include the transmitted radio signals transmitted by the transmitter (if there is a leak directly from transmit antenna to receive antenna) and reflected from objects in an environment (if there is an object in radar coverage area). It is likely the claimed feature not of innovation but of ordinary skill. ]; 
wherein receiver comprises first and second inputs and first and second low noise amplifiers (LNAs), wherein the first and second antenna outputs are communicatively coupled to the corresponding first and second LNAs, respectively [Fig.4(a), two inputs (RF24 and RF79), two LNAs, 
wherein the first and second LNAs are co-located, wherein respective outputs of the first and second LNAs are directly coupled together at a connection point (Fig.4(b), two LNAs co-located up and down, outputs of LNAs are connected at connection point of T3 and T4), and 
wherein the first and second antenna outputs, and the first and second LNAs are symmetrically arranged around the connection point [Fig.4(b)].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate transceivers, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate multiple radar transceivers for the purpose of increasing the detect coverage around a vehicle. 
However, Jain does not disclose antenna output for LNA input.  In the same field of endeavor, Kishigami discloses that
receiver comprises first and second antenna outputs (Fig.1 item 202; [0035] line 4, reception antenna)
the first and second antenna outputs are communicatively coupled to the corresponding first and second LNAs (Fig.1 item 202 output to item 204; [0035] line 4, reception antenna; [0090] line 1, amplifier)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of receiver antenna to input of LNA. Doing so would amplify received signal to a certain level before doing frequency converting unit, as recognized by Kishigami ([0090] lines 1-3), for the benefit to amplify signal without adding any noise.

14, which depends on claim 13, Jain does not disclose antenna output as LNA input. In the same field of endeavor, Kishigami discloses that in the radar sensing system,
the first and second LNAs are each active gain stages ([0088] lines 1-2, each antenna, a reception RF unit; [0090] lines 1-2, amplifier, each, reception antenna). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Kishigami to connect output of each receiver antenna to input of each LNA. Doing so would amplify each received signal from receive antenna to a certain level before doing frequency converting unit, as recognized by Kishigami ([0090] lines 1-3), for the benefit to amplify signal without adding any noise.

Regarding claim 15, which depends on claim 13, Jain discloses that the radar sensing system further comprising
first and second inductive-matching networks, wherein the first and second inductive-matching networks are arranged between the first and second antenna outputs and the first and second LNAs, respectively, such that the first antenna output is communicatively coupled to the first LNA via the first inductive-matching network, and the second antenna output is communicatively coupled to the second LNA via the second inductive-matching network [Fig.4(a) L21 between input RF24 and transistor(which is for the LNA on right), T11 between input RF79 and transistor(which is for LNA on left); page 3472 lines 8-9 (T11, 25pH for inductive, matching), 13 (L21, inductance)].

Regarding claim 16, which depends on claims 13 and 15, Jain disclose that the radar sensing system further comprising 
a third inductive- matching network directly coupled to the connection point (Fig.4(a) circuit, including C3, C4, L3, above the connection point of T3 and T4).

Regarding claim 17, which depends on claims 13 and 15-16, Jain disclose that in the radar sensing system,
the first, second, and third inductive-matching networks are impedance matching transformers (Fig.5; A person of ordinary skill knows that inductive-matching networks are impedance matching transformers.).

Regarding claim 18, which depends on claims 13 and 15-16, Jain disclose that in the radar sensing system,
the third inductive-matching network is arranged adjacent to the first and second LNAs [Fig.4(b), circuit between (T3 and T4) and RFout at middle part of right half side is adjacent to the two LNAs, which is on top and on bottom of left half side].

Regarding claim 19, which depends on claim 13, Jain discloses that in the radar sensing system,
the first and second LNAs are individually activated and deactivated as defined by respective input control signals (Fig.4(b), RF24 and RF79 are activated separately), wherein a deactivated LNA comprises both a forward-direction scattering parameter S21 and a reverse- direction scattering parameter S12 (LNA always has both of the parameters) minimized such that an antenna coupled to the deactivated LNA is isolated from other antenna outputs (page 3472 line 4 from bottom above “IV. TRANSCEIVER IMPLEMETATION”, receive antenna; page 3474 lines 4-6 below Fig.7 on left, high cross-band isolation, different bands have different receive antennas).



10 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claims 1 and 9 above, and further in view of Dinc et al. (U.S. Patent No. 10090585, hereafter Dinc).
Regarding claim 10, which depends on claims 1 and 9, Jain does not explicitly disclose shunt device applied at LNA input terminal. In the same field of endeavor, Dinc discloses that the radar sensing system further comprising
a plurality of shunting devices, wherein a shunting device of the plurality of shunting devices is coupled to the respective input control signal, and configured to further reduce the magnitude of the S12 when each LNA of the plurality of LNA is deactivated [col.2 lines 15-18, variable termination, receive antenna; col.6 lines 24-25(receive antenna), 34-37 (shunt-resistor, between, RF input, RF output), 40-41 (variable resistance, RF output pin floating for “deactivated”); a person of ordinary skill that resistor reduces magnitude of input signal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use shunt device at each LNA input for the purpose of signal attenuation. It is likely the claimed method not of innovation but of ordinary skill.].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Dinc to use a shunt device at input of LNA. Doing so would provide variable termination which counter interference signals because a shunt-resistor is variable between RF input and RF output, as recognized by Dinc (col.1 lines 54-58; col.6 lines 34-35).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jain, as applied to claim 1 above, and further in view of Medra et al. (A. Medra et al., "An 80 GHz Low-Noise Amplifier Resilient to Medra).
Regarding claim 11, which depends on claim 1, Jain does not disclose cross-coupled capacitors in LNA. In the same field of endeavor, Medra discloses that in the radar sensing system,
each LNA of the plurality of LNAs comprise a pair of cross-coupled neutralization capacitors configured to cancel out input differential capacitance (Fig.11, cancellation, Cn1, cross-coupled, Cn2, cross-coupled; page 1146 lines 3-4 below “D. Low-Noise Amplifier”, neutralization capacitors).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Medra to use LNA with cross-coupled capacitors. Doing so would ensure stability and increase the bandwidth and voltage gain of LNA, as recognized by Medra (page 1146 lines 3-5 below “D. Low-Noise Amplifier”).



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jain and Kishigami, as applied to claim 13 above, and further in view of Dinc et al. (U.S. Patent No. 10090585, hereafter Dinc).
Regarding claim 20, which depends on claim 13, Jain does not explicitly disclose shunt device applied at LNA input terminal. In the same field of endeavor, Dinc discloses that the radar sensing system further comprising
first and second shunting devices, wherein the first and second shunting devices are coupled to the first and second antenna outputs, respectively, and configured to further reduce the magnitude of the S12 when one of the first and second LNAs is deactivated [col.2 lines 15-18, variable termination, receive antenna; col.6 lines 24-25(receive antenna), 34-37 (shunt-resistor, between, RF input, RF output), 40-41 (variable resistance, RF output pin floating for “deactivated”); a person of ordinary skill 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jain with the teachings of Dinc to use a shunt device at input of LNA. Doing so would provide variable termination which counter interference signals because a shunt-resistor is variable between RF input and RF output, as recognized by Dinc (col.1 lines 54-58; col.6 lines 34-35).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/YONGHONG LI/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648